DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election of species (phosphatase and tensin homolog (PTEN) expression detection method): b. sequencing PTEN in the reply filed on September 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Upon reconsideration the Examiner is extending the species election to c. measuring transcription; d. measuring PTEN gene copy; and e. assaying PTEN methylation.

3.	Claims 1-32 are pending.
Claims 12-16 and 29-32, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claim 17 has been amended.
	Claims 1-11 and 17-18 are examined on the merits with species, b. sequencing PTEN nucleic acid: c. measuring transcription; d. measuring PTEN gene copy; and e. assaying PTEN methylation.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed inventions (claims 1-32) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) 1 recite(s) a method for detecting PTEN expression comprising assaying a patient’s sample and reference cancer cells of a reference cohort of patients not candidates for a treatment regimen, wherein if the patient’s PTEN expression level is lower than the reference PTEN expression level, a treatment regimen is administered.   The claim(s) 19 recite(s) a method for detecting PTEN expression comprising assaying a patient’s sample and reference cancer cells of a reference cohort of patients not candidates for a treatment regimen, wherein if the patient’s PTEN expression is no more than 50% than the reference PTEN expression level, a treatment regimen is administered or if patient’s PTEN expression level is greater than 50% than the reference PTEN expression then trastuzumab is administered.  
This judicial exception is integrated into a practical application, however it does not impose or add a meaningful limitation to the methods as they broadly state administering a treatment regimen.  The treatment step is generic and broader than the law of nature.  Therefore, the step of treatment set forth in claim 1, step (3) and claim 19, step 3(a) is not a practical application of the law of nature.  Although these limitations do indicate that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claims 1 and 19 here tells the relevant audience (doctors) about assaying and comparing PTEN expression between the patient and reference and at most adds a suggestion that the doctors take those laws into account when treating their patients. Limitation (b) thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitations cited in claim 1 (3) and claim 19 (3)(a) do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
Applicants may obviate the instant rejection with an amendment clarifying the treatment regimen is for example, a cancer treatment(s), immunotherapy or cancer treatments other than trastuzumab.  As the claims are written currently the breath of treatment is expansive.
In the instant case, the "natural principle" does not apply the law of nature with the broad recitation “treatment regimen”, which can read on an exhaustive list of compounds, agents and modalities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the highly generic “treatment” step does not integrate the exception in a practical application or amount to significantly more than the exception because it is at best equivalent of merely adding the words “apply it” to the claim. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “treatment regimen", based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al., US 2003/0225528 A1 (effectively filed March 12, 2003), and further in view of Ravkin et al., US 2003/0059764 A1 (published March 27, 2003/ IDS reference submitted November 26, 2019) and Vogel et al. (J. Clin. Oncol. 20(3): 719-726, 2002).  Baker teaches methods of gene expression profiling including assaying PTEN within a biological sample, such as archived paraffin-embedded biopsy material, see abstract; page 1, sections 0003 and 0010; and page 3, sections 0038, 0063 and 0064. The PTEN sequence taught by Baker is one and the same as Applicants’ SEQ ID NO: 1, see sequence alignment at close of rejection.   
Methods employed for differential expression include sequencing, reverse transcriptase PCR (RT-PCR), Northern blotting and in situ hybridization, see B. Detailed Description beginning on page 14, section 0301. The disclosed methods are used for diagnosing breast cancer, as well as predicting treatment outcome for patients diagnosed with breast cancer and other types of cancer, see abstract; and page 2, section 0020. Baker teaches methods of predicting drug response and likelihood of drug resistance, see sections 0288-0290 spanning pages 12 and 13.
Differential expression can be determined between an individual’s test sample and a normal or control subject, as well as cells which have a different disease state or stage, see page 12, section 0286.  It is within the Examiner’s purview that the different disease state or stage also reads on a reference cohort of patients who are not candidates for a treatment regimen. A person skilled in the art is able to assess and compare the results between the two samples to arrive at results.
Baker does not teach the methods of assessing PTEN expression via FISH and copy number. Baker also does not teach treating the individuals with lower PTEN expression or no more than 50% than the reference PTEN expression with a first treatment regimen or administration of a second treatment regimen comprising trastuzumab to an individual with a PTEN expression greater than 50% than the reference PTEN expression. 
	However, Ravkin teaches assessing cell samples to identify cell types, cell parameters and detecting differentially expressed genes in cancer cells relative to normal cells, see page 19, section 0262; and page 31, section 0398. Different types of biological samples can be assayed for PTEN including a tumor biopsy, see page 7, section 0112; and page 20, section 0265.  PTEN can be analyzed via FISH, hybridization, or gene copy number thereby characterizing the cell sample, see page 2, section 0033; page 11, sections 0160 and 0162; and page 24, sections 0314 and 0315.  
Baker does teach a method of predicting response to a patient diagnosed with a breast cancer treatment.

The publication does not teach administering ErbB2-targeting anti-cancer agent, trastuzumab.  


However, Vogel teaches administering trastuzumab (Herceptin) to HER2-overexpressing metastatic breast cancer patients, see abstract.  Vogel teaches this molecule has antitumor activity against HER2-positive human breast tumor cells, see entire document.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make and implement specific antibodies to bind a target compound, such as ErbB2 in a cell population, see page 11, section 0167.  Moreover, Ravkin notes “cells from tumors that overexpress the Her-2 gene would respond better to Herceptin", see page 50, section 0628.  One of ordinary skill in the art would have been motivated to assay patient samples for candidate cancer biomarkers because it is clear these molecules provide an indicator of cancer progression and severity and administration of trastuzumab is a well-established and notably successful first-line of treatment, see entire Vogel document.

RESULT 31 from 1.align45.rni database. 
US-10-388-360-345
; Sequence 345, Application US/10388360
; Patent No. 7081340
; GENERAL INFORMATION:
;  APPLICANT: GENOMIC HEALTH
;  APPLICANT:  Baker, Joffre B.
;  APPLICANT:  Cronin, Maureen T.
;  APPLICANT:  Kiefer, Michael C.
;  APPLICANT:  Shak, Steve
;  APPLICANT:  Walker, Michael Graham
;  TITLE OF INVENTION: GENE EXPRESSION PROFILING IN BIOPSIED TUMOR TISSUES
;  FILE REFERENCE: 39740-0001US
;  CURRENT APPLICATION NUMBER: US/10/388,360
;  CURRENT FILING DATE:  2003-03-12
;  PRIOR APPLICATION NUMBER: US 60/412,049
;  PRIOR FILING DATE: 2002-09-18
;  PRIOR APPLICATION NUMBER: US 60/364,890
;  PRIOR FILING DATE: 2002-03-13
;  NUMBER OF SEQ ID NOS: 384
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 345
;   LENGTH: 3160
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-10-388-360-345

  Query Match             100.0%;  Score 1212;  DB 10;  Length 3160;
  Best Local Similarity   100.0%;  
  Matches 1212;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGACAGCCATCATCAAAGAGATCGTTAGCAGAAACAAAAGGAGATATCAAGAGGATGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1035 ATGACAGCCATCATCAAAGAGATCGTTAGCAGAAACAAAAGGAGATATCAAGAGGATGGA 1094

Qy         61 TTCGACTTAGACTTGACCTATATTTATCCAAACATTATTGCTATGGGATTTCCTGCAGAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1095 TTCGACTTAGACTTGACCTATATTTATCCAAACATTATTGCTATGGGATTTCCTGCAGAA 1154

Qy        121 AGACTTGAAGGCGTATACAGGAACAATATTGATGATGTAGTAAGGTTTTTGGATTCAAAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1155 AGACTTGAAGGCGTATACAGGAACAATATTGATGATGTAGTAAGGTTTTTGGATTCAAAG 1214

Qy        181 CATAAAAACCATTACAAGATATACAATCTTTGTGCTGAAAGACATTATGACACCGCCAAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1215 CATAAAAACCATTACAAGATATACAATCTTTGTGCTGAAAGACATTATGACACCGCCAAA 1274

Qy        241 TTTAATTGCAGAGTTGCACAATATCCTTTTGAAGACCATAACCCACCACAGCTAGAACTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1275 TTTAATTGCAGAGTTGCACAATATCCTTTTGAAGACCATAACCCACCACAGCTAGAACTT 1334

Qy        301 ATCAAACCCTTTTGTGAAGATCTTGACCAATGGCTAAGTGAAGATGACAATCATGTTGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1335 ATCAAACCCTTTTGTGAAGATCTTGACCAATGGCTAAGTGAAGATGACAATCATGTTGCA 1394

Qy        361 GCAATTCACTGTAAAGCTGGAAAGGGACGAACTGGTGTAATGATATGTGCATATTTATTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1395 GCAATTCACTGTAAAGCTGGAAAGGGACGAACTGGTGTAATGATATGTGCATATTTATTA 1454

Qy        421 CATCGGGGCAAATTTTTAAAGGCACAAGAGGCCCTAGATTTCTATGGGGAAGTAAGGACC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1455 CATCGGGGCAAATTTTTAAAGGCACAAGAGGCCCTAGATTTCTATGGGGAAGTAAGGACC 1514

Qy        481 AGAGACAAAAAGGGAGTAACTATTCCCAGTCAGAGGCGCTATGTGTATTATTATAGCTAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1515 AGAGACAAAAAGGGAGTAACTATTCCCAGTCAGAGGCGCTATGTGTATTATTATAGCTAC 1574

Qy        541 CTGTTAAAGAATCATCTGGATTATAGACCAGTGGCACTGTTGTTTCACAAGATGATGTTT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1575 CTGTTAAAGAATCATCTGGATTATAGACCAGTGGCACTGTTGTTTCACAAGATGATGTTT 1634

Qy        601 GAAACTATTCCAATGTTCAGTGGCGGAACTTGCAATCCTCAGTTTGTGGTCTGCCAGCTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1635 GAAACTATTCCAATGTTCAGTGGCGGAACTTGCAATCCTCAGTTTGTGGTCTGCCAGCTA 1694

Qy        661 AAGGTGAAGATATATTCCTCCAATTCAGGACCCACACGACGGGAAGACAAGTTCATGTAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1695 AAGGTGAAGATATATTCCTCCAATTCAGGACCCACACGACGGGAAGACAAGTTCATGTAC 1754

Qy        721 TTTGAGTTCCCTCAGCCGTTACCTGTGTGTGGTGATATCAAAGTAGAGTTCTTCCACAAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1755 TTTGAGTTCCCTCAGCCGTTACCTGTGTGTGGTGATATCAAAGTAGAGTTCTTCCACAAA 1814

Qy        781 CAGAACAAGATGCTAAAAAAGGACAAAATGTTTCACTTTTGGGTAAATACATTCTTCATA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1815 CAGAACAAGATGCTAAAAAAGGACAAAATGTTTCACTTTTGGGTAAATACATTCTTCATA 1874

Qy        841 CCAGGACCAGAGGAAACCTCAGAAAAAGTAGAAAATGGAAGTCTATGTGATCAAGAAATC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1875 CCAGGACCAGAGGAAACCTCAGAAAAAGTAGAAAATGGAAGTCTATGTGATCAAGAAATC 1934

Qy        901 GATAGCATTTGCAGTATAGAGCGTGCAGATAATGACAAGGAATATCTAGTACTTACTTTA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1935 GATAGCATTTGCAGTATAGAGCGTGCAGATAATGACAAGGAATATCTAGTACTTACTTTA 1994

Qy        961 ACAAAAAATGATCTTGACAAAGCAAATAAAGACAAAGCCAACCGATACTTTTCTCCAAAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1995 ACAAAAAATGATCTTGACAAAGCAAATAAAGACAAAGCCAACCGATACTTTTCTCCAAAT 2054

Qy       1021 TTTAAGGTGAAGCTGTACTTCACAAAAACAGTAGAGGAGCCGTCAAATCCAGAGGCTAGC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2055 TTTAAGGTGAAGCTGTACTTCACAAAAACAGTAGAGGAGCCGTCAAATCCAGAGGCTAGC 2114

Qy       1081 AGTTCAACTTCTGTAACACCAGATGTTAGTGACAATGAACCTGATCATTATAGATATTCT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2115 AGTTCAACTTCTGTAACACCAGATGTTAGTGACAATGAACCTGATCATTATAGATATTCT 2174

Qy       1141 GACACCACTGACTCTGATCCAGAGAATGAACCTTTTGATGAAGATCAGCATACACAAATT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2175 GACACCACTGACTCTGATCCAGAGAATGAACCTTTTGATGAAGATCAGCATACACAAATT 2234

Qy       1201 ACAAAAGTCTGA 1212
              ||||||||||||
Db       2235 ACAAAAGTCTGA 2246
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



20 November 2021

/Alana Harris Dent/Primary Examiner, Art Unit 1643